DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12-18-17 and 6-6-18 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 3 and 24 are objected to because of the following informalities:  Claims 3 and 24 have opening parentheses within the body of the claim for no apparent reason.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



Accordingly, the claim 10 has not been further treated on the merits.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the image-side partial compound lens " in line 2.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-31 are rejected under 35 U.S.C. 103 as being unpatentable over Iwata (US5745299).

Re claim 1, Iwata teaches for example in fig. 1 and Table 1, a camera lens comprising: a first compound lens (I) leading on an object side (fig. 1); a second compound lens (II) following the first compound lens (fig. 1); a third compound lens (III)  that terminates on a sensor side and follows the second compound lens (fig. 1); and an aperture stop (S) arranged between the first compound lens and the second compound lens (fig. 1), wherein: the first compound lens has a converging refractive power (Table 1), the second compound lens comprises at least two lens elements which are arranged movably along an optical axis (fig. 8a-8d), and the third compound lens has at least one aspheric lens (Table 1) element which is arranged in a longitudinal direction of the optical axis (fig. 1), and the aspheric lens element has a diameter (fig. 1).

However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to fix a lens group or vary the diameter of a lens, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering obvious design choices or the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Iwata in order to reduce the complexity of the lens system or to provide more light to the sensor, as is well known in the art.

Re claim 28, Iwata teaches for example in fig. 1 and Table 1, an apparatus comprising: a camera lens having a first compound lens (I) leading on the object side (fig. 1), a second compound lens (II) following the first compound lens (fig. 1); a third compound lens (III)  that terminates on the sensor side and follows the second compound lens (fig. 1), and an aperture stop (S) arranged between the first compound lens and the second compound lens (fig. 1), wherein the first compound lens has a converging refractive power (Table 1), the second compound lens comprises at least two lens elements which are arranged movably along the optical axis (fig. 8a-8d), and the third compound lens (III) has at least one aspheric lens element (Table 1) which is arranged in a longitudinal direction of the optical axis (fig. 1), and the aspheric lens element has a diameter (fig. 1).

However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to fix a lens group, vary the diameter of a lens, or provide an optics attachment, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering obvious design choices or the optimum or workable ranges involves only routine skill in the art. Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide an optics attachment connected in front of the camera lens, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering obvious design choices involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Iwata in order to reduce the complexity of the lens system, to provide more light to the sensor, and correct aberrations, as is well known in the art.

Re claim 29, Iwata teaches for example in fig. 1 and Table 1, a camera (col. 1, ln. 9-10) comprising: a camera lens having a first compound lens (I) leading on the object side (fig. 1), a second compound lens (II) following the first compound lens (fig. 1), a third compound lens (III) that terminates on the sensor side and follows the second compound lens (fig. 1), and an aperture stop (S) arranged between the first compound lens and the second compound lens (fig. 1), wherein: the first compound lens has a 
But, Iwata fails to explicitly teach the third compound lens is arranged fixedly and a diameter of at least 25mm.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to fix a lens group or vary the diameter of a lens, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering obvious design choices or the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Iwata in order to reduce the complexity of the lens system, to provide more light to the sensor, and correct aberrations, as is well known in the art.

Re claim 2, Iwata further teaches for example in fig. 1 and Table 1, the aspheric lens element of the third compound lens is without inflection points at least in the optically used region (fig. 1).

Re claim 3, Iwata further teaches for example in fig. 1 and Table 1, the second compound lens has a converging refractive power (col. 3, ln. 44-46).

Re claim 4, Iwata further teaches for example in fig. 1 and Table 1, the second compound lens comprises at least one object-side partial compound lens and at least one image-side partial compound lens along the optical axis, wherein the object-side partial compound lens has a diverging refractive power and the image side partial compound lens has a converging refractive power (fig. 1 and Table 1).

Re claim 5, supra claim 4.
But, Iwata fails to explicitly teach the object-side partial compound lens and the image-side partial compound lens are differently displaceable along the optical axis.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to differently displace lenses, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering obvious design choices involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Iwata in order to provide focusing and image shake correction, as is well known in the art.

Re claim 6, Iwata further teaches for example in fig. 1 and Table 1, the object-side partial compound lens and the image-side partial compound lens are arranged to be displaceable such that they move in the same direction when focusing at shorter object distances (col. 3, ln. 55-58).


But, Iwata fails to explicitly teach the focusing travel of the image-side partial compound lens is greater by a factor of between 2 and 3 with respect to the focusing travel of the object-side partial compound lens.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the focusing travel, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Iwata in order to provide increased focus range, as is well known in the art.

Re claim 8, Iwata further teaches for example in fig. 1 and Table 1, the second compound lens has at least one aspheric lens element (Table 1).

Re claim 9, Iwata further teaches for example in fig. 1 and Table 1, the at least one aspheric lens element of the second compound lens is without inflection points at least in the optically used region (fig. 1).

Re claim 11, supra claim 8.
But, Iwata fails to explicitly teach the at least one aspheric lens element of the second compound lens has angles of inclination of less than or equal to 60° along the aspheric surfaces thereof.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Iwata in order to reduce aberrations, as is well known in the art.

Re claim 12, supra claim 8.
But, Iwata fails to explicitly teach the at least one aspheric lens element of the second compound lens is formed from a glass of low transition temperature that is suitable for blank pressing.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the material of construction, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering obvious design choices involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Iwata in order to reduce aberrations, as is well known in the art.

Re claim 13, Iwata further teaches for example in fig. 1 and Table 1, the at least one aspheric lens element of the second compound lens comprises at least one 

Re claim 14, supra claim 13.
But, Iwata fails to explicitly teach the refractive power of a beam at the field margin is greater by at least a factor of 5 than the refractive power of a beam in the field center.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the power at the field margin to the field center, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Iwata in order to reduce aberrations, as is well known in the art.

Re claim 15, supra claim 8.
But, Iwata fails to explicitly teach the at least one aspheric lens element is a bi-aspheric lens element.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to make each surface of a lens to be aspheric, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering obvious design choices involves only routine skill in the art.


Re claim 16, supra claim 1.
But, Iwata fails to explicitly teach the converging refractive power of the first compound lens is at least 0.8 times the total lens refractive power.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the refractive power, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Iwata in order to reduce aberrations, as is well known in the art.

Re claim 17, Iwata further teaches for example in fig. 1 and Table 1, the first compound lens comprises at least one object-side partial compound lens (fig. 1)  and at least one image-side partial compound lens (fig. 1)  along the optical axis, wherein the object-side partial compound lens has a diverging refractive power (Table 1) and the image side partial compound lens has a converging refractive power (Table 1).

Re claim 18, supra claim 1.

However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to fix a lens group, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering obvious design choices or the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Iwata in order to reduce the complexity of the lens system, as is well known in the art.

Re claim 19, supra claim 1.
But, Iwata fails to explicitly teach the at least one aspheric lens element of the second compound lens has angles of inclination of less than or equal to 60° along the aspheric surfaces thereof.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the angles of inclination, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Iwata in order to reduce aberrations, as is well known in the art.

Re claim 20, supra claim 1.

However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the material of construction, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering obvious design choices involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Iwata in order to reduce aberrations, as is well known in the art.

Re claim 21, Iwata further teaches for example in fig. 1 and Table 1, the at least one aspheric lens element of the third compound lens comprises at least one aspheric surface having an optical refractive power (Table 1) with a strong (wherein the examiner interprets “strong” to be a relative term) progression towards the margin (Table 1).

Re claim 22, supra claim 21.
But, Iwata fails to explicitly teach the refractive power of a beam at the field margin is greater by at least a factor of 5 than the refractive power of a beam in the field center.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the power at the field margin to the field center, since it 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Iwata in order to reduce aberrations, as is well known in the art.

Re claim 23, Iwata further teaches for example in fig. 1 and Table 1, the at least one aspheric lens element of the third compound lens is arranged as the last lens element in the beam direction (Table 1).

Re claim 24, supra claim 1.
But, Iwata fails to explicitly teach the at least one aspheric lens element of the third compound lens is a bi-aspheric lens element.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to make each surface of a lens to be aspheric, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering obvious design choices involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Iwata in order to provide reduce aberrations, as is well known in the art.

Re claim 25, supra claim 23.

However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to make each surface of a lens to be aspheric, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering obvious design choices involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Iwata in order to provide reduce aberrations, as is well known in the art.

Re claim 26, supra claim 1.
But, Iwata fails to explicitly teach the entrance pupil of the camera lens is close to the first lens element, wherein the close proximity of the entrance pupil to the first lens element is given by the requirement x/L<=0.2, wherein x designates the distance from the first lens element vertex to the center of the entrance pupil, and L designates the structural length of the lens.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the proximity of the entrance pupil to the first lens, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Iwata in order to reduce aberrations, as is well known in the art.

Re claims 27 and 30, supra claims 1 and 29, respectively.
But, Iwata fails to explicitly teach the camera lens is for a full-frame camera.
However, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Iwata in order to provide a full frame camera, as is well known in the art.

Re claim 31, Iwata further teaches for example in fig. 1 and Table 1, the camera is a still or film camera (col. 1, ln. 9-10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH P MARTINEZ whose telephone number is 571-272-2335.  The examiner can normally be reached on Monday-Thursday 8am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph P Martinez/           Primary Examiner, Art Unit 2872                                                                                                                                                                                             	3-24-21